                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 1 of 9 Page ID #:176



                                       1   SEAN D. FLAHERTY (SBN: 272598)
                                           sflaherty@grsm.com
                                       2   BRANDON D. SAXON (SBN: 252712)
                                           bsaxon@grsm.com
                                       3   PATRICK J. MULKERN (SBN: 307272)
                                           pmulkern@grsm.com
                                       4   GORDON REES SCULLY MANSUKHANI, LLP
                                           633 West Fifth Street, 52 Floor
                                       5   Los Angeles, CA 90071
                                           Telephone: (619) 230-7473
                                       6   Facsimile: (619) 696-7124
                                       7   Attorneys for Defendant
                                           HD SUPPLY CONSTRUCTION SUPPLY, LTD
                                       8
                                       9                        UNITED STATES DISTRICT COURT
                                      10                       CENTRAL DISTRICT OF CALIFORNIA
                                      11
Gordon Rees Scully Mansukhani, LLP




                                           WASHOUTPAN.COM, LLC, a                     )   CASE NO. 2:20-cv-01105-AB-(JEMx)
  633 West Fifth Street, 52nd floor




                                      12   California limited liability company,      )
                                                                                      )   DEFENDANT’S FIRST AMENDED
      Los Angeles, CA 90071




                                      13                            Plaintiff,        )   ANSWER TO PLAINTIFF’S FIRST
                                                                                      )   AMENDED COMPLAINT
                                      14         vs.                                  )
                                                                                      )   District Judge:
                                      15   HD SUPPLY CONSTRUCTION                     )   Hon. Andrew Birotte, Jr.
                                           SUPPLY , LTD., a Florida limited
                                      16   partnership; and DOES 1 through 10,        )   Magistrate Judge:
                                           inclusive                                  )   John E. McDermott
                                      17                                              )
                                                                    Defendants.       )
                                      18                                              )
                                      19         Defendant HD Supply Construction Supply, Ltd. (“HDS”) hereby answers
                                      20   Plaintiff Washoutpan.com, LLC’s (“WP”) First Amended Complaint (“FAC”) as
                                      21   follows. HDS denies the allegations and characterizations in WP’s FAC unless
                                      22   expressly admitted in the following paragraphs.
                                      23                                         Introduction
                                      24         1.     HDS admits that it had a business relationship with WP that began in
                                      25   approximately 2012 and ended in 2018, but denies the remaining allegations of this
                                      26   paragraph.
                                      27         2.     HDS denies the allegations of this paragraph.
                                      28         3.     HDS denies the allegations of this paragraph.
                                                                                     -1-
                                           DEFENDANT’S AMENDED ANSWER                             Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 2 of 9 Page ID #:177



                                       1         4.     HDS denies the allegations of this paragraph.
                                       2                                        The Parties
                                       3         5.     HDS admits the allegations of this paragraph.
                                       4         6.     HD Supply admits that it is a limited partnership duly organized and
                                       5   existing under the laws of the State of Florida, with its principal place of business in
                                       6   Atlanta, Georgia. Its address is 3400 Cumberland Boulevard, Suite 1700.
                                       7         7.     HDS lacks knowledge or information sufficient to form a belief
                                       8   regarding the allegations of this paragraph.
                                       9         8.     HDS lacks knowledge or information sufficient to form a belief
                                      10   regarding the allegations of this paragraph.
                                      11         9.     HDS lacks knowledge or information sufficient to form a belief
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   regarding the allegations of this paragraph.
      Los Angeles, CA 90071




                                      13                                 Jurisdiction and Venue
                                      14         10.    HDS admits the allegations of this paragraph.
                                      15         11.    HDS admits the allegations of this paragraph.
                                      16         12.    HDS admits that this Court has personal jurisdiction over it, but denies
                                      17   the remaining allegations of this paragraph.
                                      18         13.    HDS denies the allegations of this paragraph.
                                      19                                           Facts
                                      20         14.    HDS lacks knowledge or information sufficient to form a belief
                                      21   regarding the allegations of this paragraph.
                                      22         15.    HDS lacks knowledge or information sufficient to form a belief
                                      23   regarding the allegations of this paragraph.
                                      24         16.    HDS lacks knowledge or information sufficient to form a belief
                                      25   regarding the allegations of this paragraph.
                                      26         17.    HDS lacks knowledge or information sufficient to form a belief
                                      27   regarding the allegations of this paragraph.
                                      28
                                                                                     -2-
                                           DEFENDANT’S AMENDED ANSWER                           Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 3 of 9 Page ID #:178



                                       1         18.    HDS lacks knowledge or information sufficient to form a belief
                                       2   regarding the allegations of this paragraph.
                                       3         19.    HDS lacks knowledge or information sufficient to form a belief
                                       4   regarding the allegations of this paragraph.
                                       5         20.    HDS admits the allegations of this paragraph, but explicitly does not
                                       6   make any admission regarding the legal application of terms or provisions which
                                       7   may have survived termination.
                                       8         21.    HDS denies the allegations of this paragraph.
                                       9         22.    HDS denies the allegations of this paragraph.
                                      10         23.    HDS denies the allegations of this paragraph.
                                      11         24.    HDS admits that Plaintiff has attached what appear to be parts of the
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   cited registrations are to the FAC as “Exhibit 5,” but those registrations appear
      Los Angeles, CA 90071




                                      13   incomplete and so HDS lacks knowledge or information sufficient to form a belief
                                      14   regarding the allegations of this paragraph. On such basis, HDS denies the
                                      15   allegations of this paragraph.
                                      16         25.    HDS denies the allegations of this paragraph.
                                      17         26.    HDS denies the allegations of this paragraph.
                                      18         27.    HDS admits that part of the cited registration appears to be attached to
                                      19   the FAC as “Exhibit 7,” and a photograph is attached to the FAC as “Exhibit 6,” but
                                      20   the registration appears incomplete and so HDS lacks knowledge or information
                                      21   sufficient to form a belief regarding the allegations of this paragraph. On such basis,
                                      22   HDS denies the allegations of this paragraph.
                                      23                           Count 1 – Copyright Infringement
                                      24         28.    HDS repeats, incorporates, and re-alleges its responses to the foregoing
                                      25   paragraphs as though fully set forth here.
                                      26         29.    HDS admits the allegations of this paragraph.
                                      27         30.    HDS denies the allegations of this paragraph.
                                      28         31.    HDS denies the allegations of this paragraph.
                                                                                     -3-
                                           DEFENDANT’S AMENDED ANSWER                           Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 4 of 9 Page ID #:179



                                       1          32.        HDS denies the allegations of this paragraph.
                                       2          33.        HDS denies the allegations of this paragraph.
                                       3          34.        HDS denies the allegations of this paragraph.
                                       4          35.        HDS denies the allegations of this paragraph.
                                       5          36.        HDS denies the allegations of this paragraph.
                                       6                                        Prayer for Relief
                                       7          HDS denies the allegations of WP’s Prayer for Relief, including denying that
                                       8   WP is entitled to any relief whatsoever. HDS requests the Court deny all relief to
                                       9   WP and enter judgment in HDS’s favor instead.
                                      10                                     Demand for Jury Trial
                                      11          HD Supply does not object to WP’s request for a trial by jury on all issues so
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   triable,     in    accordance     with   Federal   Rule     of    Civil   Procedure   38.
      Los Angeles, CA 90071




                                      13   ///
                                      14   ///
                                      15   ///
                                      16   ///
                                      17   ///
                                      18   ///
                                      19   ///
                                      20   ///
                                      21   ///
                                      22   ///
                                      23   ///
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                        -4-
                                           DEFENDANT’S AMENDED ANSWER                               Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 5 of 9 Page ID #:180



                                       1                                AFFIRMATIVE DEFENSES
                                       2          HDS asserts the following Affirmative Defenses in response to WP’s FAC.
                                       3   HDS reserves the right to amend its responses to add additional Affirmative
                                       4   Defenses or Counterclaims as they become known through the court of discovery in
                                       5   this case. The assertion of any defense is not a concession that HDS has the burden
                                       6   of proof on the matter.
                                       7                                 First Affirmative Defense
                                       8          WP’s FAC fails to state a claim upon which relief may be granted.
                                       9                                Second Affirmative Defense
                                      10          WP’s FAC is barred, in whole or in part, by the equitable doctrines of
                                      11   acquiescence, waiver, laches, or estoppel.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12                                 Third Affirmative Defense
      Los Angeles, CA 90071




                                      13          WP’s FAC is barred, in whole or in part, by the equitable doctrine of unclean
                                      14   hands.
                                      15                                Fourth Affirmative Defense
                                      16          Without admitting that the FAC states a claim, WP’s FAC is barred, in whole
                                      17   or in part, by the equitable doctrine of mistake, as any wrongful acts alleged to have
                                      18   been committed by HDS occurred innocently upon good faith, with a lack of
                                      19   knowledge and/or a lack of willful intent.
                                      20                                 Fifth Affirmative Defense
                                      21          HDS’s alleged use of any protected photographs was a permitted use pursuant
                                      22   to a license.
                                      23                                 Sixth Affirmative Defense
                                      24          HDS’s alleged use of any protected photographs was authorized and
                                      25   consented to by Plaintiff.
                                      26                                Seventh Affirmative Defense
                                      27          HDS’s alleged use of any protected photographs was released and waived via
                                      28   settlement.
                                                                                    -5-
                                           DEFENDANT’S AMENDED ANSWER                          Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 6 of 9 Page ID #:181



                                       1                                 Eighth Affirmative Defense
                                       2         On information and belief, the works WP pleads as protected by copyright
                                       3   lack the requisite degree of creativity to merit copyright protection.
                                       4                                 Ninth Affirmative Defense
                                       5         On information and belief, WP has failed to comply with the statutory
                                       6   formalities for obtaining a copyright registration, and thus the pleaded registrations
                                       7   are invalid or unenforceable.
                                       8                                 Tenth Affirmative Defense
                                       9         Plaintiff’s claims are barred by the doctrine of misuse of copyright.
                                      10                               Eleventh Affirmative Defense
                                      11         Plaintiff is barred by 17 U.S.C. section 412 from claiming statutory damages
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   or attorney's fees under the Copyright Act in that any alleged acts occurred before
      Los Angeles, CA 90071




                                      13   the respective registration of the Plaintiff’s alleged works.
                                      14                               Twelfth Affirmative Defense
                                      15         The contents of, and HDS’s alleged use of any protected photographs subject
                                      16   to WP’s copyright infringement claim is protected by the First Amendment of the
                                      17   United States Constitution.
                                      18                              Thirteenth Affirmative Defense
                                      19         The contents of, and HDS’s alleged use of any protected photographs subject
                                      20   to WP’s copyright infringement claim is protected by the doctrine of fair use.
                                      21                              Fourteenth Affirmative Defense
                                      22         Any alleged damages suffered by WP were not proximately caused by any act
                                      23   or omission by HDS.
                                      24                              Fifteenth Affirmative Defense
                                      25         Without admitting that the FAC states a claim, WP has not been damaged in
                                      26   any amount, manner, or at all by reason of any act alleged against HDS in the FAC,
                                      27   and      the      relief       sought     therefore       cannot         be   granted.
                                      28   ///
                                                                                     -6-
                                           DEFENDANT’S AMENDED ANSWER                            Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 7 of 9 Page ID #:182



                                       1                            Sixteenth Affirmative Defense
                                       2         WP’s claims are barred, in whole or in part, because of a failure to mitigate
                                       3   damages, if such damages exist.
                                       4                           Seventeenth Affirmative Defense
                                       5         On information and belief, to the extent WP had any copyright interest in any
                                       6   photographs asserted in the FAC, it has abandoned or forfeited them.
                                       7                           Eighteenth Affirmative Defense
                                       8         WP’s FAC is barred, in whole or in part, by applicable statutes of limitations.
                                       9                                Nineteenth Affirmative Defense
                                      10         WP’s FAC is barred, in whole or in part, by the doctrine of merger.
                                      11                                Twentieth Affirmative Defense
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12         WP’s FAC is barred, in whole or part, by the doctrine of scenes a faire.
      Los Angeles, CA 90071




                                      13                                 Reservation of Rights
                                      14         HDS has insufficient knowledge or information on which to form a belief as
                                      15   to whether it may have additional, but as-yet-unstated, affirmative defenses
                                      16   available. HDS reserves the right to assert additional defenses in the event that
                                      17   discovery        indicates        they         would          be        appropriate.
                                      18   ///
                                      19   ///
                                      20   ///
                                      21   ///
                                      22   ///
                                      23   ///
                                      24   ///
                                      25   ///
                                      26   ///
                                      27   ///
                                      28   ///
                                                                                    -7-
                                           DEFENDANT’S AMENDED ANSWER                         Case No.: 2:20-cv-01105-AB-JEM(x)
                                Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 8 of 9 Page ID #:183



                                       1                                    Prayer for Relief
                                       2         WHEREFORE, having fully answered the FAC, HDS respectfully prays as
                                       3   follows:
                                       4         1.       That WP take nothing by way of its FAC;
                                       5         2.       That judgment be entered in favor of HDS and against WP on the FAC
                                       6   as a whole;
                                       7         3.       That HDS be awarded its attorneys’ fees and costs of suit as may be
                                       8   appropriate under applicable law; and
                                       9         4.       That the Court award HDS such other relief as the Court may deem
                                      10   appropriate.
                                      11
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Dated: August 21, 2020           GORDON REES SCULLY MANSUKHANI LLP
      Los Angeles, CA 90071




                                      13
                                      14                                    By:          /s/ Sean D. Flaherty
                                      15                                           Sean D. Flaherty
                                                                                   Brandon D. Saxon
                                      16                                           Patrick J. Mulkern
                                      17                                           Attorneys for Defendant
                                                                                   HD SUPPLY CONSTRUCTION SUPPLY,
                                      18                                           LTD.
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                    -8-
                                           DEFENDANT’S AMENDED ANSWER                           Case No.: 2:20-cv-01105-AB-JEM(x)
                                  Case 2:20-cv-01105-AB-JEM Document 18 Filed 08/21/20 Page 9 of 9 Page ID #:184



                                         1                            CERTIFICATE OF SERVICE
                                         2         I hereby certify that on this 21st day of August, 2020, the foregoing was
                                         3   filed electronically via the Court’s Electronic Filing System and served upon all
                                         4   counsel of record via the same.
                                         5
                                         6                                          /s/ Sean D. Flaherty
                                                                                    Sean D. Flaherty
                                         7
                                         8
                                         9
                                        10
                                        11
  Gordon Rees Scully Mansukhani, LLP
    633 West Fifth Street, 52nd floor




                                        12
        Los Angeles, CA 90071




                                        13
                                        14
                                        15
                                        16
                                        17
                                        18
                                        19
                                        20
                                        21
                                        22
                                        23
                                        24
                                        25
                                        26
                                        27
                                        28
1207638/51463329v.1

                                                                                      -9-
                                             DEFENDANT’S AMENDED ANSWER                         Case No.: 2:20-cv-01105-AB-JEM(x)
